                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

IN RE BEHR DAYTON THERMAL                                    CASE NO. 3:08-cv-00326-WHR-SLO
PRODUCTS, LLC
                                                             (Judge Walter H. Rice)
                                                             (Magistrate Judge Sharon L. Ovington)

                                                             ORDER GRANTING JOINT
                                                             MOTION FOR SCHEDULING
                                                             CLARIFICATION




         The parties ' Joint Motion for Scheduling Clarification is GRANTED.


         The issues trial in this action will begin on July 25, 2022.


IT IS SO ORDERED.


·1 - ~- J.. I
Date                                            Honorable Walter H. Rice
                                                United States District Judge
